EXHIBIT 10.1
 
1
ASHLAND GLOBAL HOLDINGS INC.
2018 OMNIBUS INCENTIVE COMPENSATION PLAN
SECTION 1.  Purpose.  The purpose of this Ashland Global Holdings Inc.
2018 Omnibus Incentive Compensation Plan (the “Plan”) is to promote the
interests of Ashland Global Holdings Inc. and its stockholders by (a) attracting
and retaining exceptional directors, officers, employees and consultants
(including prospective directors, officers, employees and consultants) of the
Company (as defined below) and its Affiliates (as defined below) and
(b) enabling such individuals to participate in the long-term growth and
financial success of the Company.   This Plan is intended to replace the prior
Amended and Restated 2015 Ashland Global Holdings Inc. Incentive Plan (the
“Prior Plan”), which Prior Plan shall be automatically terminated, replaced and
superseded by this Plan on the date on which this Plan is approved by the
Company’s stockholders, except that any awards granted under the Prior Plan
shall continue to be subject to the terms of the Prior Plan and applicable Award
Agreement (as defined below) (including any such terms that are intended to
survive the termination of the Prior Plan or the settlement of such Award (as
defined below)) and shall remain in effect pursuant to their terms.
SECTION 2.  Definitions.  As used herein, the following terms shall have the
meanings set forth below:
“Affiliate” means (a) any entity that, directly or indirectly, is controlled by,
controls or is under common control with, the Company and/or (b) any entity in
which the Company has a significant equity interest, in either case as
determined by the Committee.
“Applicable Exchange” means the New York Stock Exchange or any other national
stock exchange or quotation system on which the Shares may be listed or quoted.
“Approval Date” means the date on which the Plan is approved by the Company’s
stockholders.
“Award” means any award that is permitted under Section 6 and granted under the
Plan or any award that is permitted under the Prior Plan and was granted under
the Prior Plan.
“Award Agreement” means any written or electronic agreement, contract or other
instrument or document evidencing any Award, which may (but need not) require
execution or acknowledgment by a Participant.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act.
“Board” means the Board of Directors of the Company.
“Cash Incentive Award” means an Award (a) granted pursuant to Section 6(g) of
the Plan or the applicable section of the Prior Plan, (b) that is settled in




2
cash and (c) the value of which is set by the Committee and is not calculated by
reference to the Fair Market Value of a Share.
“Change of Control” shall (a) have the meaning set forth in an Award Agreement;
provided, however, that except in the case of a transaction similar to a
transaction described in subparagraph (b)(ii) below, any definition of Change of
Control set forth in an Award Agreement shall provide that a Change of Control
shall not occur until consummation or effectiveness of a change of control of
the Company, rather than upon the announcement, commencement, stockholder
approval or other potential occurrence of any event or transaction that, if
completed, would result in a change of control of the Company, or (b) if there
is no definition set forth in an Award Agreement, mean the occurrence of any of
the following events:
(i)  the consummation of:
(A) any consolidation, merger or similar transaction of the Company (a “Business
Combination”) (other than a consolidation, merger or similar transaction of the
Company into or with a direct or indirect wholly-owned Subsidiary) as a result
of which (1) the stockholders of the Company immediately prior to the Business
Combination own (directly or indirectly), immediately after the Business
Combination, less than 50% of the then outstanding shares of common stock that
are entitled to vote generally for the election of directors of the corporation
resulting from such Business Combination (including as a result of Shares being
converted into cash, securities or other property) or (2) the holders of the
Shares immediately prior to the Business Combination do not have substantially
the same proportionate ownership of common stock of the surviving corporation
immediately after the Business Combination; or
(B) any sale, lease, exchange or transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company,
provided, however, that no sale, lease, exchange or other transfer of all or
substantially all the assets of the Company shall be deemed to occur unless
assets constituting at least 80% of the total assets of the Company are
transferred pursuant to such sale, lease, exchange or other transfer;
(ii)  the stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company;
(iii)  any Person shall become the Beneficial Owner of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing in special
circumstances) having the right to vote in the election of directors, as a
result of a tender or exchange offer, open market purchases,
privately-negotiated purchases or otherwise, without the approval of the Board;
or
(iv)  at any time during a period of two (2) consecutive years, individuals who
at the beginning of such period constituted the Board shall cease for any reason
to constitute at least a majority thereof, unless the election or the




3
nomination for election by the Company’s stockholders of each new director
during such two-year period was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
two-year period.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto, and the regulations promulgated thereunder.
“Committee” means the Compensation Committee or the G&N Committee, or a
subcommittee thereof, or such other committee of the Board as may be designated
by the Board to administer the Plan, as applicable.
“Company” means Ashland Global Holdings Inc., a corporation organized under the
laws of Delaware, together with any successor thereto.
“Deferred Share Unit” means a deferred share unit Award that represents an
unfunded and unsecured promise to deliver Shares in accordance with the terms of
the applicable Award Agreement.
“Disability” means (a) in the case of an Independent Director, his or her
inability to attend to his or her duties and responsibilities as a member of the
Board because of incapacity due to physical or mental illness and (b) in the
case of any other Participant, his or her inability to perform the functions
required by his or her regular job due to physical or mental illness; provided
that, in the case of a grant of an Incentive Stock Option, “Disability” shall
have the meaning set forth in Section 22(e)(3) of the Code.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto, and the regulations promulgated
thereunder.
“Exercise Price” means (a) in the case of each Option, the price specified in
the applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (b) in the case of each SAR, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant pursuant to such SAR.
“Fair Market Value” means, except as otherwise provided in the applicable Award
Agreement, (a) with respect to any property other than Shares, the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee and (b) with respect to Shares,
as of any date, (i) the closing per-share sales price of Shares as reported by
the Applicable Exchange for such stock exchange for such date, or if there were
no sales on such date, on the closest preceding date on which there were sales
of Shares or (ii) in the event there shall be no public market for the Shares on
such date, the fair market value of the Shares as determined in good faith by
the Committee




4


“G&N Committee” means the Governance & Nominating Committee of the Board, as
from time to time constituted, or any successor committee of the Board with
similar functions, or its delegate.
“Incentive Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) of the Plan or the applicable section of
the Prior Plan and (b) is intended to qualify for special Federal income tax
treatment pursuant to Sections 421 and 422 of the Code, as now constituted or
subsequently amended, or pursuant to a successor provision of the Code, and
which is so designated in the applicable Award Agreement.
“Independent Director” means a member of the Board who is determined by the
Board to be neither an employee of the Company nor an employee of any Affiliate.
“Nonqualified Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) of the Plan or the applicable section of
the Prior Plan and (b) is not an Incentive Stock Option.
“Option” means an Incentive Stock Option or a Nonqualified Stock Option or both,
as the context requires.
“Compensation Committee” means the Compensation Committee of the Board, as from
time to time constituted, or any successor committee of the Board with similar
functions, or its delegate.
“Participant” means any director, officer, employee or consultant (including any
prospective director, officer, employee or consultant) of the Company or its
Affiliates who holds an Award granted under the prior Plan, is eligible for an
Award under Section 5 and who is selected by the Committee to receive an Award
under the Plan or who receives a Substitute Award pursuant to Section 4(c).
“Performance Compensation Award” means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 6(e) of the Plan or the
applicable section of the Prior Plan.
“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award or Performance Unit
or, if applicable, any Restricted Share, RSU or any Cash Incentive Award.
“Performance Formula” means, for a Performance Period, the one or more formulas
applied against the relevant Performance Goal to determine, with regard to the
Performance Compensation Award or Performance Unit or, if applicable, any
Restricted Share, RSU or the Cash Incentive Award of a particular Participant,
whether all, some portion but less than all, or none of such Award has been
earned for the Performance Period




5


“Performance Goal” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.
“Performance Period” means the one or more periods of time as the Committee may
select over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Compensation Award or Performance Unit or, if applicable, a
Restricted Share, RSU or Cash Incentive Award.
“Performance Unit” means an Award under Section 6(f) of the Plan or the
applicable section of the Prior Plan that has a value set by the Committee (or
that is determined by reference to a valuation formula specified by the
Committee or the Fair Market Value of Shares), which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including without limitation, cash, Shares or other securities, or any
combination thereof, upon achievement of such Performance Goals during the
relevant Performance Period as the Committee shall establish at the time of such
Award or thereafter.
“Restricted Share” means a Share that is granted under Section 6(d) of the Plan
or the applicable section of the Prior Plan that is subject to certain transfer
restrictions, forfeiture provisions and/or other terms and conditions specified
herein and in the applicable Award Agreement.
“RSU” means a restricted stock unit Award that is granted under Section 6(d) of
the Plan or the applicable section of the Prior Plan and is designated as such
in the applicable Award Agreement and that represents an unfunded and unsecured
promise to deliver Shares, cash, other securities, other Awards or other
property in accordance with the terms of the applicable Award Agreement.
“Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act or any successor rule or regulation thereto as in effect from
time to time.
“SAR” means a stock appreciation right Award that is granted under Section 6(c)
of the Plan or the applicable section of the Prior Plan and that represents an
unfunded and unsecured promise to deliver Shares, cash, other securities, other
Awards or other property equal in value to the excess, if any, of the Fair
Market Value per Share over the Exercise Price per Share of the SAR, subject to
the terms of the applicable Award Agreement.
“SEC” means the Securities and Exchange Commission or any successor thereto and
shall include the staff thereof.
“Shares” means shares of the common stock of the Company, $0.01 par value, or
such other securities of the Company (a) into which such shares shall be changed
by reason of a recapitalization, merger, consolidation, split-up, combination,



--------------------------------------------------------------------------------

6
exchange of shares or other similar transaction or (b) as may be determined by
the Committee pursuant to Section 4(b).
“Subsidiary” means any entity in which the Company, directly or indirectly,
possesses fifty percent (50%) or more of the total combined voting power of all
classes of its stock.
“Treasury Regulations” means all proposed, temporary and final regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).
SECTION 3.  Administration.  (a) Composition of the Committee.  The Plan shall
be administered by the Committee, which shall be composed of one or more
Independent Directors, as determined by the Board; provided that the Board may
also, in its sole discretion, require such members to comply with the
independence requirements of Rule 16b-3, Section 162(m) of the Code, the
Applicable Exchange and any other similar requirements.
(b)  Authority of the Committee.  Subject to the terms of the Plan and
applicable law, and in addition to the other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have sole authority
to administer the Plan, including the authority to (i) designate Participants,
(ii) determine the type or types of Awards to be granted to a Participant,
(iii) determine the number of Shares or dollar value to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with, Awards, (iv) determine the terms and conditions of any Awards,
(v) except as otherwise set forth in Section 6(j), determine the vesting
schedules of Awards and, if certain performance criteria must be attained in
order for an Award to vest or be settled or paid, establish such performance
criteria and certify whether, and to what extent, such performance criteria have
been attained, (vi) determine whether, to what extent and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended, (vii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee,
(viii) interpret, administer, reconcile any inconsistency in, correct any
default in and/or supply any omission in, the Plan and any instrument or
agreement relating to, or Award made under, the Plan or the Prior Plan,
(ix) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan, (x) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards, (xi) amend an outstanding Award or grant a replacement
Award for an Award previously granted under the Plan or the




7
Prior Plan if, in its sole discretion, the Committee determines that (A) the tax
consequences of such Award to the Company or the Participant differ from those
consequences that were expected to occur on the date the Award was granted or
(B) clarifications or interpretations of, or changes to, tax law or regulations
permit Awards to be granted that have more favorable tax consequences than
initially anticipated and (xii) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.
(c)  Committee Decisions.  Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all Persons, including the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award and any stockholder.
(d)  Indemnification.  No member of the Board, the Committee or any employee of
the Company (each such person, a “Covered Person”) shall be liable for any
action taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any Award.  Each Covered Person shall be indemnified and
held harmless by the Company from and against (i) any loss, cost, liability or
expense (including attorneys’ fees) that may be imposed upon or incurred by such
Covered Person in connection with or resulting from any action, suit or
proceeding to which such Covered Person may be a party or in which such Covered
Person may be involved by reason of any action taken or omitted to be taken
under the Plan or any Award Agreement and (ii) any and all amounts paid by such
Covered Person, with the Company’s approval, in settlement thereof, or paid by
such Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person; provided that the Company shall have the
right, at its own expense, to assume and defend any such action, suit or
proceeding, and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice.  The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law or by the Company’s
Certificate of Incorporation or by-laws, in each case, as may be amended from
time to time.  The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which Covered Persons may be entitled
under the Company’s Certificate of Incorporation or by-
 



--------------------------------------------------------------------------------

8
laws, as a matter of law, or otherwise, or any other power that the Company may
have to indemnify such persons or hold them harmless.
(e)  Delegation of Authority to Senior Officers.  The Committee may delegate, on
such terms and conditions as it determines in its sole discretion, to one or
more senior officers of the Company the authority to make grants of Awards to
officers (other than any officer subject to Section 16 of the Exchange Act),
employees and consultants of the Company and its Affiliates (including any
prospective officer (other than any such officer who is expected to be subject
to Section 16 of the Exchange Act), employee or consultant) and all necessary
and appropriate decisions and determinations with respect thereto.
(f)  Awards to Independent Directors.  Notwithstanding anything to the contrary
contained herein, the G&N Committee may, in its sole discretion, at any time and
from time to time, grant Awards to Independent Directors or administer the Plan
with respect to such Awards.  In any such case, the G&N Committee shall have all
the authority and responsibility granted to the Committee herein.
SECTION 4.  Shares Available for Awards; Cash Payable Pursuant to Awards.  (a)
Shares and Cash Available.  (i) Subject to adjustment as provided in
Section 4(b), the maximum aggregate number of Shares that may be delivered
pursuant to Awards granted under the Plan shall be equal to the sum of (A)
3,311,779 plus (B) any Shares remaining available for future grants of Awards
under the Prior Plan as of January 25, 2018, plus (C) any Shares with respect to
Awards granted under the Prior Plan that are forfeited following January 25,
2018 (such amount, the “Plan Share Limit”).  Subject to adjustment as provided
in Section 4(b), the maximum aggregate number of Shares that may be delivered
pursuant to Incentive Stock Options granted under the Plan shall be equal to
4,000,000 (such amount, the “Plan ISO Limit”).
(ii)  Subject to adjustment as provided in Section 4(b), each Share issued or
delivered under the Plan with respect to Awards other than Options and
stock-settled SARs shall reduce the Plan Share Limit by 2.0 Shares and each
Share with respect to an Option or stock-settled SAR is exercised shall reduce
the Plan Share Limit by one Share, regardless of the number of Shares actually
delivered upon settlement of such Option or stock-settled SAR.  If Shares issued
upon vesting or settlement of an Award or Shares owned by a Participant are
surrendered or tendered to the Company in payment of the exercise price of an
Award or any taxes required to be withheld in respect of an Award, in each case,
in accordance with the terms and conditions of the Plan and any applicable Award
Agreement, then such surrendered or tendered Shares shall not again become
available to be delivered pursuant to Awards under the Plan.  If the Company
purchases Shares on the open market using the proceeds from the exercise of an
Option, then such purchased Shares shall not again become available to be
delivered pursuant to Awards under the Plan.  Awards that are settled in cash
will not reduce the Plan Share Limit.  If any Award is (A) forfeited (including
due to failure to satisfy any applicable Performance Goals), or otherwise
expires, terminates or is canceled without the delivery




9
of all Shares subject thereto, or (B) is settled other than wholly by delivery
of Shares (including cash settlement), then, in the case of clauses (A) and (B),
the number of Shares subject to such Award that were not issued with respect to
such Award will not be treated as issued for purposes of reducing the Plan Share
Limit; provided, however, that such Shares shall be treated as issued for
purposes of reducing the Plan ISO Limit.
(iii)  With respect to (A) Options or SARs and (B) Awards (other than Options or
SARs) that are intended to qualify as “qualified performance-based compensation”
under Section 162(m) of the Code, subject to adjustment as provided in
Section 4(b):
(1) in the case of Options or SARs that are settled in Shares, the maximum
aggregate number of Shares with respect to which such Awards may be granted in
any fiscal year of the Company under the Plan to any Participant (other than an
Independent Director) shall be equal to 1,000,000;
(2) in the case of Awards (other than Options or SARs) that are intended to
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code, the maximum aggregate number of Shares with respect to such Awards may
be granted in any fiscal year of the Company under the Plan to any Participant
(other than an Independent Director) shall be equal to 600,000 (such limit,
together with the limit described in Section 4(a)(iii)(1), the applicable
“Annual Individual Plan Share Limit”);
(3) in the case of such Awards that are settled in cash based on the Fair Market
Value of a Share, the maximum aggregate amount of cash that may be paid pursuant
to such Awards granted to any Participant (other than an Independent Director)
in any fiscal year of the Company under the Plan shall be equal to the per-Share
Fair Market Value as of the relevant vesting, payment or settlement date
multiplied by the applicable Annual Individual Plan Share Limit; and
(4) in the case of all such Awards to Participants (other than Independent
Directors) other than those described in clauses (1), (2) and (3), the maximum
aggregate amount of cash and other property (valued at its Fair Market Value)
other than Shares that may be paid or delivered pursuant to such Awards under
the Plan to any Participant (other than an Independent Director) in any fiscal
year of the Company shall be equal to $10,000,000
(iv)  Subject to adjustment as provided in Section 4(b), (A) in the case of
Awards that are settled in Shares, the maximum aggregate number of Shares with
respect to which Awards may be granted in any fiscal year of the Company under
the Plan and to any Independent Director shall be 15,000 (the “Annual
Independent Director Plan Share Limit”), (B) in the case of Awards that are
settled in cash based on the Fair Market Value of a Share, the maximum aggregate
amount of cash that may be paid pursuant to Awards granted to any Independent
Director in any fiscal year of the Company under the Plan shall be equal to the
per-Share Fair Market Value as of the relevant vesting, payment or settlement
date multiplied by the Annual Independent Director Plan Share Limit, and (C) in
the case of all Awards to Independent Directors




10
other than those described in clauses (A) and (B), the maximum aggregate amount
of cash and other property (valued at its Fair Market Value) other than Shares
that may be paid or delivered pursuant to Awards under the Plan to any
Independent Director in any fiscal year of the Company shall be equal to
$900,000; provided that the value of all Awards described in clauses (A), (B)
and (C) granted to any Independent Director in any fiscal year of the Company
(determined as of the grant date in accordance with Financial Accounting
Standards Board Accounting Standards Codification Topic 718, or any successor
thereto), together with any other fees or compensation paid to an Independent
Director outside of the Plan for services as an Independent Director during such
fiscal year of the Company, shall not in the aggregate exceed $900,000.
(b)  Adjustments for Changes in Capitalization and Similar Events. c) In the
event of any extraordinary dividend or other extraordinary distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, rights offering, stock split, reverse stock split, split-up or
spin-off, the Committee shall equitably adjust any or all of (A) the number of
Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted, including
(1) the Plan Share Limit, (2) the Plan ISO Limit, (3) the Annual Individual Plan
Share Limits and (4) the Annual Independent Director Plan Share Limit, and
(B) the terms of any outstanding Award, including (1) the number of Shares or
other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards or to which outstanding Awards relate,
(2) the Exercise Price, if applicable, with respect to any Award and (3) any
applicable Performance Criteria, Performance Formula, Performance Goal or
Performance Period; provided, however, that the Committee shall determine the
method and manner in which to effect such equitable adjustment.
(ii)  In the event that the Committee determines that any reorganization,
merger, consolidation, combination, split-up, spin-off, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares (including any Change of
Control) such that an adjustment is determined by the Committee in its sole
discretion to be appropriate or desirable, then the Committee may in such manner
as it may deem appropriate or desirable, in its sole discretion:
(A) equitably adjust any or all of (1) the number of Shares or other securities
of the Company (or number and kind of other securities or property) with respect
to which Awards may be granted, including (W) the Plan Share Limit, (X) the Plan
ISO Limit, (Y) the Annual Individual Plan Share Limits and (Z) the Annual
Independent Director Plan Share Limit, and (2) the terms of any outstanding
Award, including (X) the number of Shares or other securities of the Company (or
number and kind of other securities or property) subject to outstanding Awards
or to which outstanding Awards relate, (Y) the Exercise Price, if applicable,
with respect to any

 

--------------------------------------------------------------------------------

11
Award and (Z) any applicable Performance Criteria, Performance Formula,
Performance Goal or Performance Period;
(B) make provision for a cash payment to the holder of an outstanding Award
(but, solely with respect to unvested Awards in the case of a Change of Control,
only if provision is not made in connection with such Change of Control for (1)
assumption of such Awards or (2) substitution for such Awards of new awards
covering stock of a successor corporation or its “parent corporation” (as
defined in Section 424(e) of the Code) which is publicly traded on a national
stock exchange or quotation system, as determined by the Committee in its sole
discretion, with appropriate adjustments as to the number and kinds of shares
and the Exercise Prices, if applicable) in consideration for the cancelation of
such Award, including, in the case of an outstanding Option or SAR, a cash
payment to the holder of such Option or SAR in consideration for the cancelation
of such Option or SAR in an amount equal to the excess, if any, of the Fair
Market Value (as of a date specified by the Committee) of the Shares subject to
such Option or SAR over the aggregate Exercise Price of such Option or SAR; and
(C) cancel and terminate any Option or SAR having a per-Share Exercise Price
equal to, or in excess of, the Fair Market Value of a Share subject to such
Option or SAR without any payment or consideration therefor.
(c)  Substitute Awards.  Awards may, in the sole discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or any of its Affiliates or a company
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines (“Substitute Awards”); provided, however, that in
no event may any Substitute Award be granted in a manner that would violate the
prohibitions on repricing of Options and SARs, as set forth in clauses (i), (ii)
or (iii) of Section 7(b).  The number of Shares underlying any Substitute Awards
shall be counted against the Plan Share Limit; provided, however, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding awards previously granted by an entity that is
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines shall not be counted against the Plan Share
Limit; provided further, however, that Substitute Awards issued in connection
with the assumption of, or in substitution for, outstanding stock options
intended to qualify for special tax treatment under Sections 421 and 422 of the
Code that were previously granted by an entity that is acquired by the Company
or any of its Affiliates or with which the Company or any of its Affiliates
combines shall be counted against the Plan ISO Limit.
(d)  Sources of Shares Deliverable Under Awards.  Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares




12


SECTION 5.  Eligibility.  Any director, officer, employee or consultant
(including any prospective director, officer, employee or consultant) of the
Company or any of its Affiliates shall be eligible to be designated a
Participant.
SECTION 6.  Awards.  (a) Types of Awards.  Awards may be made under the Plan in
the form of (i) Options, (ii) SARs, (iii) Restricted Shares, (iv) RSUs,
(v) Performance Compensation Awards, (vi) Performance Units, (vii) Cash
Incentive Awards, (viii) Deferred Share Units and (ix) other equity-based or
equity-related Awards that the Committee determines are consistent with the
purpose of the Plan and the interests of the Company.  Awards may be granted in
tandem with other Awards.  No Incentive Stock Option (other than an Incentive
Stock Option that may be assumed or issued by the Company in connection with a
transaction to which Section 424(a) of the Code applies) may be granted to a
person who is ineligible to receive an Incentive Stock Option under the Code.
(b)  Options.  (i) Grant.  Subject to the provisions of the Plan, the Committee
shall have sole and plenary authority to determine (A) the Participants to whom
Options shall be granted, (B) subject to Section 4(a), the number of Shares
subject to each Option to be granted to each Participant, (C) whether each
Option shall be an Incentive Stock Option or a Nonqualified Stock Option and (D)
except as otherwise set forth in Section 6(j), the terms and conditions of each
Option, including the vesting criteria, term, methods of exercise and methods
and form of settlement.  In the case of Incentive Stock Options, the terms and
conditions of such grants shall be subject to and comply with such rules as may
be prescribed by Section 422 of the Code and any regulations related thereto, as
may be amended from time to time.  Each Option granted under the Plan shall be a
Nonqualified Stock Option unless the applicable Award Agreement expressly states
that the Option is intended to be an Incentive Stock Option.  If an Option is
intended to be an Incentive Stock Option, and if, for any reason, such Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option (or portion thereof) shall
be regarded as a Nonqualified Stock Option appropriately granted under the Plan;
provided that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to Nonqualified Stock Options.
(ii)  Exercise Price.  The Exercise Price of each Share covered by each Option
shall be not less than 100% of the Fair Market Value of such Share (determined
as of the date the Option is granted); provided, however, that in the case of
each Incentive Stock Option granted to an employee who, at the time of the grant
of such Option, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Affiliate, the per-Share Exercise Price
shall be no less than 110% of the Fair Market Value per Share on the date of the
grant.  Unless otherwise determined by the Committee, each Option is intended to
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code.




13


(iii)  Vesting and Exercise.  Each Option shall be vested and exercisable at
such times, in such manner and subject to such terms and conditions as the
Committee may, in its sole discretion, specify in the applicable Award Agreement
or thereafter.  Except as otherwise specified by the Committee in the applicable
Award Agreement, each Option may only be exercised to the extent that it has
already vested at the time of exercise.  Each Option shall be deemed to be
exercised when written or electronic notice of such exercise has been given to
the Company in accordance with the terms of the Award by the person entitled to
exercise the Award and full payment pursuant to Section 6(b)(iv) for the Shares
with respect to which the Award is exercised has been received by the Company. 
Exercise of each Option in any manner shall result in a decrease in the number
of Shares that thereafter may be available for sale under the Option and in the
number of Shares that may be available for purposes of the Plan by the number of
Shares as to which the Option is exercised.  The Committee may impose such
conditions with respect to the exercise of each Option, including any conditions
relating to the application of Federal, state or foreign securities laws, as it
may deem necessary or advisable.
(iv)  Payment.  No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate Exercise Price therefor is
received by the Company, and the Participant has paid to the Company (or the
Company has withheld in accordance with Section 9(d)) an amount equal to any
applicable Federal, state, local and foreign income and employment withholding
taxes, as determined by the Company in its sole discretion.  Such payments may
be made in cash (or its equivalent) or, in the Committee’s sole discretion,
(1) by exchanging Shares owned by the Participant (which are not the subject of
any pledge or other security interest), (2) if there shall be a public market
for the Shares at such time, subject to such rules as may be established by the
Committee, through delivery of irrevocable instructions to a broker to sell the
Shares otherwise deliverable upon the exercise of the Option and to deliver cash
promptly to the Company, (3) by having the Company withhold Shares from the
Shares otherwise issuable pursuant to the exercise of the Option (for the
avoidance of doubt, the Shares withheld shall be counted against the maximum
number of Shares that may be delivered pursuant to the Awards granted under the
Plan as provided in Section 4(a)) or (4) through any other method (or
combination of methods) as approved by the Committee; provided that the combined
value of all cash and cash equivalents and the Fair Market Value of any such
Shares so tendered to the Company, together with any Shares withheld by the
Company in accordance with this Section 6(b)(iv) or Section 9(d), as of the date
of such tender, is at least equal to such aggregate Exercise Price and the
amount of any Federal, state, local or foreign income or employment taxes
required to be withheld, if applicable.
(v)  Expiration.  Except as otherwise set forth in the applicable Award
Agreement or as determined by the Committee in its sole discretion, (A) in the
event a Participant who is holding an Option ceases to be a director, officer,
employee or consultant of the Company or one of its Affiliates for any reason
other than death or disability, (1) each then outstanding vested Option held by
such Participant shall expire, without payment, upon the earlier of (x) the
expiration date of such Option as set forth in the applicable Award Agreement
and (y) the three-month anniversary of such cessation and (2) each then
outstanding unvested Option held by such Participant shall expire immediately,
without payment, upon the date of such cessation, and (B) in the event a




14
Participant who is holding an Option ceases to be a director, officer, employee
or consultant of the Company or one of its Affiliates by reason of death or
disability, (1) each then outstanding vested Option held by such Participant
shall expire, without payment, upon the expiration date of such Option as set
forth in the applicable Award Agreement and (2) each then outstanding unvested
Option held by such Participant shall expire immediately, without payment, upon
the date of such cessation; provided that in no event may an Option be
exercisable after the tenth anniversary of the date the Option is granted.
(c)  SARs.  (i) Grant.  Subject to the provisions of the Plan, the Committee
shall have sole and plenary authority to determine (A) the Participants to whom
SARs shall be granted, (B) subject to Section 4(a), the number of SARs to be
granted to each Participant, (C) the Exercise Price thereof and (D) except as
otherwise set forth in Section 6(j), the terms and conditions of each SAR,
including the vesting criteria, term, methods of exercise and methods and form
of settlement.
(ii)  Exercise Price.  The Exercise Price of each Share covered by a SAR shall
be not less than 100% of the Fair Market Value of such Share (determined as of
the date the SAR is granted).  Unless otherwise determined by the Committee,
each SAR is intended to qualify as “qualified performance-based compensation”
under Section 162(m) of the Code.
(iii)  Vesting and Exercise.  Each SAR shall entitle the Participant to receive
an amount upon exercise equal to the excess, if any, of the Fair Market Value of
a Share on the date of exercise of the SAR over the Exercise Price thereof.  The
Committee shall determine, in its sole discretion, whether a SAR shall be
settled in cash, Shares, other securities, other Awards, other property or a
combination of any of the foregoing.  Each SAR shall be exercisable at such
time, in such manner and subject to such terms and conditions as the Committee
may, in its sole discretion, specify in the applicable Award Agreement or
thereafter.
(iv)  Substitution SARs.  The Committee shall have the ability to substitute,
without the consent of the affected Participant or any holder or beneficiary of
SARs, SARs settled in Shares (or SARs settled in Shares or cash in the
Committee’s sole discretion) (“Substitution SARs”) for outstanding Nonqualified
Stock Options (“Substituted Options”); provided that (A) the substitution shall
not otherwise result in a modification of the terms of any Substituted Option,
(B) the number of Shares underlying the Substitution SARs shall be the same as
the number of Shares underlying the Substituted Options and (C) the Exercise
Price of the Substitution SARs shall be equal to the Exercise Price of the
Substituted Options.  If, in the opinion of the Company’s auditors, this
provision creates adverse accounting consequences for the Company, it shall be
considered null and void.
(v)  Expiration.  Except as otherwise set forth in the applicable Award
Agreement, (A) in the event a Participant who is holding a SAR ceases to be a
director, officer, employee or consultant of the Company or one of its
Affiliates for any reason




15
other than death or disability, (1) each then outstanding vested SAR held by
such Participant shall expire, without payment, upon the earlier of (x) the
expiration date of such SAR as set forth in the applicable Award Agreement and
(y) the three-month anniversary of such cessation and (2) each then outstanding
unvested SAR held by such Participant shall expire immediately, without payment,
upon the date of such cessation, (B) in the event a Participant who is holding a
SAR ceases to be a director, officer, employee or consultant of the Company or
one of its Affiliates by reason of death or disability, (1) each then
outstanding vested SAR held by such Participant shall expire, without payment,
upon the expiration date of such SAR as set forth in the applicable Award
Agreement and (2) each then outstanding unvested SAR held by such Participant
shall expire immediately, without payment, upon the date of such cessation;
provided that in no event may a SAR be exercisable after the tenth anniversary
of the date the SAR is granted..
(d)  Restricted Shares and RSUs.  (i) Grant.  Subject to the provisions of the
Plan, the Committee shall have sole and plenary authority to determine (A) the
Participants to whom Restricted Shares and RSUs shall be granted, (B) subject to
Section 4(a), the number of Restricted Shares and RSUs to be granted to each
Participant, (C) except as otherwise set forth in Section 6(j), the duration of
the period during which, and the conditions (including Performance Goals), if
any, under which, the Restricted Shares and RSUs may vest or may be forfeited to
the Company and (D) the other terms and conditions of each such Award, including
the term and methods and form of settlement.
(ii)  Transfer Restrictions.  Restricted Shares and RSUs may not be sold,
assigned, transferred, pledged or otherwise encumbered except as provided in the
Plan or as may be provided in the applicable Award Agreement; provided, however,
that the Committee may, in its sole discretion, determine that Restricted Shares
and RSUs may be transferred by the Participant for no consideration.  Each
Restricted Share may be evidenced in such manner as the Committee shall
determine.  If certificates representing Restricted Shares are registered in the
name of the applicable Participant, such certificates must bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Restricted Shares, and the Company may, in its sole discretion, retain physical
possession of such certificates until such time as all applicable restrictions
lapse.
(iii)  Payment/Lapse of Restrictions; Expiration.  Each RSU shall be granted
with respect to a specified number of Shares (or a number of Shares determined
pursuant to a specified formula) or shall have a value equal to the Fair Market
Value of a specified number of Shares (or a number of Shares determined pursuant
to a specified formula).  RSUs shall be paid in cash, Shares, other securities,
other Awards or other property, as determined in the sole discretion of the
Committee, upon the lapse of restrictions applicable thereto, or otherwise in
accordance with the applicable Award Agreement.  Except as otherwise set forth
in the applicable Award Agreement or as determined by the Committee in its sole
discretion, each outstanding unvested Restricted Share or RSU held by a
Participant shall expire immediately, without payment, on the




16
date on which such Participant ceases to be a director, officer, employee or
consultant of the Company or one of its Affiliates for any reason.  If a
Restricted Share or an RSU is intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code, all
requirements set forth in Section 6(e) must be satisfied in order for the
restrictions applicable thereto to lapse.
(e)  Performance Compensation Awards.  (i) General.  The Committee shall have
the authority, at the time of grant of any Award, to designate such Award as a
Performance Compensation Award in order for such Award to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code.  Options and
SARs granted under the Plan shall not be included among Awards that are
designated as Performance Compensation Awards under this Section 6(e) and shall
instead be intended to qualify as “qualified performance-based compensation”
under Section 162(m) of the Code unless otherwise determined by the Committee.
(ii)  Eligibility.  The Committee shall, in its sole discretion, designate
within the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code) which Participants
shall be eligible to receive Performance Compensation Awards in respect of such
Performance Period.  However, designation of a Participant as eligible to
receive an Award hereunder for a Performance Period shall not in any manner
entitle such Participant to receive payment in respect of any Performance
Compensation Award for such Performance Period.  The determination as to whether
or not such Participant becomes entitled to payment in respect of any
Performance Compensation Award shall be decided solely in accordance with the
provisions of this Section 6(e).  Moreover, designation of a Participant as
eligible to receive an Award hereunder for a particular Performance Period shall
not require designation of such Participant as eligible to receive an Award
hereunder in any subsequent Performance Period and designation of one person as
a Participant eligible to receive an Award hereunder shall not require
designation of any other person as a Participant eligible to receive an Award
hereunder in such period or in any other period.
(iii)  Discretion of the Committee with Respect to Performance Compensation
Awards.  With regard to a particular Performance Period and except as otherwise
set forth in Section 6(j), the Committee shall have sole discretion to select
(A) the length of such Performance Period, (B) the type(s) of Performance
Compensation Awards to be issued, (C) the Performance Criteria that will be used
to establish the Performance Goal(s), (D) the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply to the Company or any of its
Subsidiaries, Affiliates, divisions or operational units, or any combination of
the foregoing, and (E) the Performance Formula; provided that any such
Performance Formula shall be objective and non-discretionary.  Within the first
90 days of a Performance Period (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code), the Committee shall, with regard to
the Performance Compensation Awards to be issued for such Performance
Period,exercise its discretion with respect to each of the matters enumerated in
the immediately preceding sentence and record the same in writing.





17
 
(iv)  Performance Criteria.  Notwithstanding the foregoing, the Performance
Criteria that shall be used to establish the Performance Goal(s) with respect to
Performance Compensation Awards shall be based on the attainment of specific
levels of performance of the Company or any of its Subsidiaries, Affiliates,
divisions or operational units, product lines or products, or any combination of
the foregoing, and shall be limited to the following:  (A) Earnings measures,
including net earnings on either a LIFO, FIFO or other basis and including
earnings, earnings before interest, earnings before interest and taxes, earnings
before interest, taxes and depreciation or earnings before interest, taxes,
depreciation and amortization; (B) operating measures, including operating
income, operating earnings, or operating margin; (C) income or loss measures,
including net income or net loss, and economic profit; (D) cash flow measures,
including cash flow or free cash flow; (E) revenue measures; (F) reductions in
expense measures; (G) operating and maintenance, cost management, working
capital and working capital efficiency and employee productivity measures;
(H) Company return measures, including return on assets, investments, equity, or
sales; (I) Share price (including attainment of a specified per-Share price
during the Performance Period, growth measures, total return to stockholders or
attainment of a specified price per Share for a specified period of time);
(J) achievement of revenue, market share, market penetration, business expansion
targets, project completion, production volume levels, or cost targets with
respect to strategic business plans; (K) completion of mergers, acquisitions,
dispositions, public offerings, or similar extraordinary business transactions;
(L) achievement of business or operational goals relating to market share,
business development and/or customer objectives, and debt ratings; or (M) the
rate of growth of any of the foregoing.  Such Performance Criteria may be
applied on an absolute basis, be relative to one or more peer companies of the
Company or indices or any combination thereof, be computed on an accrual or cash
accounting basis, as applicable, or be measured either in the aggregate or on a
per-Share basis.  To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of the applicable Performance Period
(or, if shorter, within the maximum period allowed under Section 162(m) of the
Code), define in an objective manner the method of calculating the Performance
Criteria it selects to use for such Performance Period.
(v)  Modification of Performance Goals.  The Committee is authorized at any time
during the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code), or any time thereafter
(but only to the extent the exercise of such authority after such 90-day period
(or such shorter period, if applicable) would not cause the Performance
Compensation Awards granted to any Participant for the Performance Period to
fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code), in its sole discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code (A) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company, or any of its Affiliates, Subsidiaries,
divisions or operating units (to the extent applicable to such Performance Goal)
or (B) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company or any of its Affiliates,
Subsidiaries, divisions or operating units (to the extent applicable to such
Performance Goal), or the financial statements of the Company or any of its
Affiliates,




18
Subsidiaries, divisions or operating units (to the extent applicable to such
Performance Goal), or of changes in applicable rules, rulings, regulations or
other requirements of any governmental body or securities exchange, accounting
principles, law or business conditions.
(vi)  Payment of Performance Compensation Awards.  (A) Condition to Receipt of
Payment.  A Participant must be employed by the Company or one of its
Subsidiaries on the applicable payment date (or such other date as may be
determined by the Committee or specified in the applicable Award Agreement) to
be eligible for payment in respect of a Performance Compensation Award for such
Performance Period.  Notwithstanding the foregoing and to the extent permitted
by Section 162(m) of the Code, in the sole discretion of the Committee,
Performance Compensation Awards may be paid in whole or in part to Participants
who have retired or whose employment has terminated prior to the last day of the
Performance Period for which a Performance Compensation Award is made, or to the
designee or estate of a Participant who died prior to the last day of a
Performance Period.
(B)  Limitation.  Except as otherwise permitted by Section 162(m) of the Code, a
Participant shall be eligible to receive a payment in respect of a Performance
Compensation Award only to the extent that (1) the Performance Goal(s) for the
relevant Performance Period are achieved and certified by the Committee in
accordance with Section 6(e)(vi)(C) and (2) the Performance Formula as applied
against such Performance Goal(s) determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for such
Performance Period.
(C)  Certification.  Following the completion of a Performance Period, the
Committee shall certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, to calculate and
certify in writing that amount of the Performance Compensation Awards earned for
the period based upon the objective Performance Formula.  The Committee shall
then determine the actual amount of each Participant’s Performance Compensation
Award for the Performance Period and, in so doing, may apply negative discretion
as authorized by Section 6(e)(vi)(D).
(D)  Negative Discretion.  In determining the actual amount of an individual
Performance Compensation Award for a Performance Period, the Committee may, in
its sole discretion, reduce or eliminate the amount of the Award earned in the
Performance Period, even if applicable Performance Goals have been attained and
without regard to any employment agreement between the Company and a
Participant.
(E)  Discretion.  Except as otherwise permitted by Section 162(m) of the Code,
in no event shall any discretionary authority granted to the Committee by the
Plan be used to (1) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained, (2) increase a Performance
Compensation Award for any Participant at any time after the first 90 days of
the Performance Period (or, if shorter, the maximum period allowed under
Section 162(m) of the Code) or (3) increase the amount
 



--------------------------------------------------------------------------------

19
of a Performance Compensation Award above the maximum amount payable under
Section 4(a) of the Plan.
(F)  Form of Payment.  In the case of any Performance Compensation Award other
than a Restricted Share, RSU or other equity-based Award that is subject to
Performance Criteria, such Performance Compensation Award shall be payable, in
the sole discretion of the Committee, in cash or in Restricted Shares, RSUs or
fully vested Shares (or in a combination thereof) of equivalent value and shall
be paid on such terms as determined by the Committee in its sole discretion. 
Any such Restricted Shares and RSUs shall be subject to the terms of this Plan
(or any successor equity-compensation plan) and any applicable Award Agreement. 
The number of Restricted Shares, RSUs or Shares that is equivalent in value to a
dollar amount shall be determined in accordance with a methodology specified by
the Committee within the first 90 days of the relevant Performance Period (or,
if shorter, within the maximum period allowed under Section 162(m) of the Code).
(f)  Performance Units.  (i) Grant.  Subject to the provisions of the Plan, the
Committee shall have sole and plenary authority to determine the Participants to
whom Performance Units shall be granted.
(ii)  Value of Performance Units.  Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant.  The Committee
shall set Performance Goals in its sole discretion which, depending on the
extent to which they are met during a Performance Period, will determine in
accordance with Section 4(a) the number and/or value of Performance Units that
will be paid out to the Participant.
(iii)  Earning of Performance Units.  Subject to the provisions of the Plan,
after the applicable Performance Period has ended, the holder of Performance
Units shall be entitled to receive a payout of the number and value of
Performance Units earned by the Participant over the Performance Period, to be
determined by the Committee, in its sole discretion, as a function of the extent
to which the corresponding Performance Goals have been achieved.
(iv)  Form and Timing of Payment of Performance Units; Expiration.  Subject to
the provisions of the Plan, the Committee, in its sole discretion, may pay
earned Performance Units in the form of cash or in Restricted Shares, RSUs or
fully vested Shares (or in a combination thereof) that have an aggregate Fair
Market Value equal to the value of the earned Performance Units at the close of
the applicable Performance Period.  Such Shares may be granted subject to any
restrictions in the applicable Award Agreement deemed appropriate by the
Committee, except as otherwise set forth in Section 6(j).  The determination of
the Committee with respect to the form and timing of payout of such Awards shall
be set forth in the applicable Award Agreement.  Except as otherwise set forth
in the applicable Award Agreement or as determined by the Committee in its sole
discretion, each outstanding unvested Performance Unit held by a Participant
shall expire immediately, without payment, on the date on which such Participant
ceases to be a director, officer, employee or consultant of the Company or one
of its Affiliates for any reason.  If a Performance Unit is intended to




20
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code, all requirements set forth in Section 6(e) must be satisfied in order
for a Participant to be entitled to payment.
(g)  Cash Incentive Awards.  (i) Grant.  Subject to the provisions of the Plan,
the Committee, in its sole discretion, shall have the authority to determine (A)
the Participants to whom Cash Incentive Awards shall be granted, (B) subject to
Section 4(a), the amount of Cash Incentive Awards to be granted to each
Participant, (C) except as otherwise set forth in Section 6(j), the duration of
the period during which, and the conditions, if any, under which, the Cash
Incentive Awards may vest or may be forfeited to the Company and (D) the other
terms and conditions of each such Award, including the term.  Each Cash
Incentive Award shall have an initial value that is established by the Committee
at the time of grant.  The Committee shall set performance goals or other
payment conditions in its sole discretion, which, depending on the extent to
which they are met during a specified performance period, shall determine the
amount and/or value of the Cash Incentive Award that shall be paid to the
Participant.
(ii)  Earning of Cash Incentive Awards.  Subject to the provisions of the Plan,
after the applicable vesting period has ended, the holder of a Cash Incentive
Award shall be entitled to receive a payout of the amount of the Cash Incentive
Award earned by the Participant over the specified performance period, to be
determined by the Committee, in its sole discretion, as a function of the extent
to which the corresponding performance goals or other conditions to payment have
been achieved.
(iii)  Payment.  If a Cash Incentive Award is intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code, all
requirements set forth in Section 6(e) must be satisfied in order for a
Participant to be entitled to payment.
(h)  Other Stock-Based Awards.  Subject to the provisions of the Plan, the
Committee shall have the sole and plenary authority to grant to Participants
other equity-based or equity-related Awards (including Deferred Share Units and
fully vested Shares) (whether payable in cash, equity or otherwise) in such
amounts and subject to such terms and conditions as the Committee shall
determine.
(i)  Dividends and Dividend Equivalents.  In the sole discretion of the
Committee, an Award (other than an Option, SAR or Cash Incentive Award), may
provide the Participant with dividends or dividend equivalents, payable in cash,
Shares, other securities, other Awards or other property, on a deferred basis
(but not on a current basis), on such terms and conditions as may be determined
by the Committee in its sole discretion; provided that no dividends or dividend
equivalents shall be payable with respect to any shares of Stock underlying an
Award (other than an Option,




21
SAR or Cash Incentive Award) until such Award (or the applicable portion
thereof) has vested.
(j)  Minimum Vesting Period.  Except for Substitution Awards or as otherwise set
forth in Section 8, each Award (other than a Cash Incentive Award) shall have a
minimum vesting period of one year; provided that the Committee may determine in
its sole discretion that (1) such minimum vesting period shall not apply in the
case of a termination due to death or disability and (2) up to five percent (5%)
of the Shares available for issuance under the Plan may be granted free of such
minimum vesting requirements.
SECTION 7.  Amendment and Termination.  (a) Amendments to the Plan.  Subject to
any applicable law or government regulation and to the rules of the Applicable
Exchange, the Plan may be amended, modified or terminated by the Board without
the approval of the stockholders of the Company, except that stockholder
approval shall be required for any amendment that would (i) increase either the
Plan Share Limit or the Plan ISO Limit, (ii) change the class of employees or
other individuals eligible to participate in the Plan or (iii) result in any
amendment, cancellation or action described in clause (i), (ii) or (iii) of the
second sentence of Section 7(b) being permitted without the approval by the
Company’s stockholders; provided, however, that any adjustment under Section
4(b) shall not constitute an increase for purposes of this Section 7(a)(i).  No
amendment, modification or termination of the Plan may, without the consent of
the Participant to whom any Award shall theretofor have been granted, materially
and adversely affect the rights of such Participant (or his or her transferee)
under such Award, unless otherwise provided by the Committee in the applicable
Award Agreement.
(b)  Amendments to Awards.  The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
any Award theretofor granted, prospectively or retroactively; provided, however,
that, except as set forth in the Plan, unless otherwise provided by the
Committee in the applicable Award Agreement, any such waiver, amendment,
alteration, suspension, discontinuance, cancelation or termination that would
materially and adversely impair the rights of any Participant or any holder or
beneficiary of any Award theretofor granted shall not to that extent be
effective without the consent of the applicable Participant, holder or
beneficiary.  Notwithstanding the preceding sentence, in no event may any Option
or SAR (i) be amended to decrease the Exercise Price thereof, (ii) be canceled
at a time when its Exercise Price exceeds the Fair Market Value of the
underlying Shares in exchange for another Option or SAR or any Restricted Share,
RSU, other equity-based Award, award under any other equity-compensation plan or
any cash payment or (iii) be subject to any action that would be treated, for
accounting purposes, as a “repricing” of such Option or SAR, unless such
amendment, cancelation or action is approved by the Company’s stockholders.  
For the avoidance of doubt, an adjustment to the




22
Exercise Price of an Option or SAR that is made in accordance with Section 4(b)
or Section 8 shall not be considered a reduction in Exercise Price or
“repricing” of such Option or SAR.
(c)  Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  Subject to Section 6(e)(v) and Section 7(a), the Committee is hereby
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including
the events described in Section 4(b) or the occurrence of a Change of Control)
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or of changes in applicable rules, rulings, regulations or
other requirements of any governmental body or securities exchange, accounting
principles or law, in such manner as the Committee may deem appropriate or
desirable in its sole discretion, including by (i) providing for a substitution
or assumption of Awards, acceleration of the exercisability of Awards, lapse of
restrictions on Awards, or termination of Awards, or providing for a period of
time for exercise prior to the occurrence of any such event, (ii) providing for
a cash payment to the holder of an Award (but, solely in the case of unvested
Awards in the event of a Change of Control, only if provision is not made in
connection with such Change of Control for (A) assumption of such Awards or
(B) substitution for such Awards of new awards covering stock of a successor
corporation or its “parent corporation” (as defined in Section 424(e) of the
Code) which is publicly traded on a national stock exchange or quotation system,
as determined by the Committee in its sole discretion, with appropriate
adjustments as to the number and kinds of shares and the Exercise Prices, if
applicable) in consideration for the cancelation of such Award, including, in
the case of an outstanding Option or SAR, a cash payment to the holder of such
Option or SAR in consideration for the cancelation of such Option or SAR in an
amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Shares subject to such Option or SAR over the
aggregate Exercise Price of such Option or SAR and (iii) canceling and
terminating any Option or SAR having a per-Share Exercise Price equal to, or in
excess of, the Fair Market Value of a Share subject to such Option or SAR
without any payment or consideration therefor.
SECTION 8.  Change of Control.  In the event of a Change of Control after the
date of the adoption of the Plan, if provision is not made in connection with
the Change of Control for (a) assumption of Awards previously granted or (b)
substitution for such Awards of new awards covering stock of a successor
corporation or its “parent corporation” (as defined in Section 424(e) of the
Code) or “subsidiary corporation” (as defined in Section 424(f) of the Code)
which is publicly traded on a national stock exchange or quotation system, as
determined by the Committee in its sole discretion, with appropriate adjustments
as to the number and kinds of shares and the Exercise Prices, if applicable,
then:




23
(i)  any outstanding Options or SARs then held by Participants that are
unexercisable or otherwise unvested shall automatically be deemed exercisable or
otherwise vested, as the case may be, as of immediately prior to such Change of
Control;
(ii)  all Performance Units, Cash Incentive Awards and Awards designated as
Performance Compensation Awards shall, in each case as specified by the
Committee in the applicable Award Agreement or otherwise, either (A) be canceled
and terminated without any payment or consideration therefor; or
(B) automatically vest based on:
(1) actual achievement of any applicable Performance Goals through the date of
the Change of Control, as determined by the Committee in its sole discretion; or
(2) achievement of target performance levels (or the greater of actual
achievement of any applicable Performance Goals through the date of the Change
of Control, as determined by the Committee in its sole discretion, and target
performance levels); provided that in the case of vesting based on target
performance levels such Awards shall also be prorated based on the portion of
the Performance Period elapsed prior to the Change of Control;
and, in the case of this clause (B), shall be paid at the earliest time
permitted under the terms of the applicable agreement, plan or arrangement that
will not trigger a tax or penalty under Section 409A of the Code, as determined
by the Committee; and
(iii)  all other outstanding Awards (i.e., other than Options, SARs, Performance
Units, Cash Incentive Awards and Awards designated as Performance Compensation
Awards) then held by Participants that are unexercisable, unvested or still
subject to restrictions or forfeiture, shall automatically be deemed exercisable
and vested and all restrictions and forfeiture provisions related thereto shall
lapse as of immediately prior to such Change of Control and shall be paid at the
earliest time permitted under the terms of the applicable agreement, plan or
arrangement that will not trigger a tax or penalty under Section 409A of the
Code, as determined by the Committee.
SECTION 9.  General Provisions.  (a) Nontransferability.  Except as otherwise
specified in the applicable Award Agreement, during the Participant’s lifetime,
each Award (and any rights and obligations thereunder) shall be exercisable only
by the Participant, or, if permissible under applicable law, by the
Participant’s legal guardian or representative, and no Award (or any rights and
obligations thereunder) may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant otherwise than by will or
by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that, (i) the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance and (ii) the Board or the
Committee may permit further transferability, on a general or specific basis,
and may impose conditions




24
and limitations on any permitted transferability; provided, however, that
Incentive Stock Options shall not be transferable in any way that would violate
Section 1.422-2(a)(2) of the Treasury Regulations and in no event may any Award
(or any rights and obligations thereunder) be transferred in any way in exchange
for value.  All terms and conditions of the Plan and all Award Agreements shall
be binding upon any permitted successors and assigns.
(b)  No Rights to Awards.  No Participant or other Person shall have any claim
to be granted any Award, and there is no obligation for uniformity of treatment
of Participants or holders or beneficiaries of Awards.  The terms and conditions
of Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.
(c)  Share Certificates.  All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations and other requirements of the SEC, the
Applicable Exchange and any applicable Federal, state or foreign laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.  Notwithstanding any other
provision of the Plan, unless otherwise determined by the Committee or required
by any applicable law, the Company shall not deliver to any Participant
certificates evidencing Shares issues in connection with any Award and instead
such Shares shall be recorded in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).
(d)  Withholding.  (i)  Authority to Withhold.  A Participant may be required to
pay to the Company or any Affiliate, and the Company or any Affiliate shall have
the right and is hereby authorized to withhold from any Award, from any payment
due or transfer made under any Award or under the Plan or from any compensation
or other amount owing to a Participant, the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of an Award, its exercise or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such taxes.
(ii)  Alternative Ways to Satisfy Withholding Liability.  Without limiting the
generality of Section 9(d)(i), subject to the Committee’s discretion, a
Participant may satisfy, in whole or in part, the foregoing withholding
liability by delivery of Shares owned by the Participant (which are not subject
to any pledge or other security interest) having a Fair Market Value equal to
such withholding liability or by
 



--------------------------------------------------------------------------------

25
having the Company withhold from the number of Shares otherwise issuable
pursuant to the exercise of the Option or SAR, or the lapse of the restrictions
on any other Award (in the case of SARs and other Awards, if such SARs and other
Awards are settled in Shares), a number of Shares having a Fair Market Value
equal to such withholding liability.
(e)  Section 409A.  (i) It is intended that the provisions of the Plan comply
with Section 409A of the Code, and all provisions of the Plan shall be construed
and interpreted in a manner consistent with the requirements for avoiding taxes
or penalties under Section 409A of the Code.
(ii)  No Participant or the creditors or beneficiaries of a Participant shall
have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to any
Participant or for the benefit of any Participant under the Plan may not be
reduced by, or offset against, any amount owing by any such Participant to the
Company or any of its Affiliates.
(iii)  If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (A) such Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (B)
the Company shall make a good faith determination that an amount payable
pursuant to an Award constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company shall not pay such amount on the otherwise scheduled payment date but
shall instead pay it on the first business day after such six-month period. 
Such amount shall be paid without interest, unless otherwise determined by the
Committee, in its sole discretion, or as otherwise provided in any applicable
employment agreement between the Company and the relevant Participant.
(iv)  Notwithstanding any provision of the Plan to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A of the Code,
the Company reserves the right to make amendments to any Award as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code.  In any case, a Participant shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on such Participant or for such Participant’s account in connection
with an Award (including any taxes and penalties under Section 409A of the
Code), and neither the Company nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold such Participant harmless from any or
all of such taxes or penalties.



--------------------------------------------------------------------------------

26
(f)  Award Agreements.  Each Award hereunder shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
the effect on such Award of the death, disability or termination of employment
or service of a Participant and the effect, if any, of such other events as may
be determined by the Committee.
(g)  No Limit on Other Compensation Arrangements.  Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, shares, other types of equity-based awards
(subject to stockholder approval if such approval is required) and cash
incentive awards, and such arrangements may be either generally applicable or
applicable only in specific cases.
(h)  No Right to Employment.  The grant of an Award shall not be construed as
giving a Participant the right to be retained as a director, officer, employee
or consultant of or to the Company or any Affiliate, nor shall it be construed
as giving a Participant any rights to continued service on the Board.  Further,
the Company or an Affiliate may at any time dismiss a Participant from
employment or discontinue any directorship or consulting relationship, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award Agreement.
(i)  No Rights as Stockholder.  No Participant or holder or beneficiary of any
Award shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such
Shares.  In connection with each grant of Restricted Shares, except as provided
in the applicable Award Agreement, the Participant shall be entitled to the
rights of a stockholder (including the right to vote) in respect of such
Restricted Shares.  Except as otherwise provided in Section 4(b), Section 7(c)
or the applicable Award Agreement, no adjustments shall be made for dividends or
distributions on (whether ordinary or extraordinary, and whether in cash,
Shares, other securities or other property), or other events relating to, Shares
subject to an Award for which the record date is prior to the date such Shares
are delivered.
(j)  Governing Law.  The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.
(k)  Severability.  If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such



--------------------------------------------------------------------------------

27
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
(l)  Other Laws; Restrictions on Transfer of Shares.  The Committee may refuse
to issue or transfer any Shares or other consideration under an Award if, acting
in its sole discretion, it determines that the issuance or transfer of such
Shares or such other consideration might violate any applicable law or
regulation or entitle the Company to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.  Without
limiting the generality of the foregoing, no Award granted hereunder shall be
construed as an offer to sell securities of the Company, and no such offer shall
be outstanding, unless and until the Committee in its sole discretion has
determined that any such offer, if made, would be in compliance with all
applicable requirements of the U.S. Federal and any other applicable securities
laws.
(m)  No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on one hand, and a
Participant or any other Person, on the other.  To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Affiliate.
(n)  Compensation Recovery Policy.  Each Award granted under the Plan shall be
subject to forfeiture or repayment pursuant to the terms of any applicable
compensation recovery policy adopted by the Company as in effect from time to
time, including any such policy that may be adopted or amended to comply with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations issued by the SEC or applicable securities exchange.  This Section
9(n) shall not be the Company’s exclusive remedy with respect to such matters.
(o)  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.
 



--------------------------------------------------------------------------------

28
(p)  Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision.  No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in
Section 83(b) of the Code) or under a similar provision of law may be made
unless expressly permitted by the terms of the applicable Award Agreement or by
action of the Committee in writing prior to the making of such election.  If an
Award recipient, in connection with the acquisition of Shares under the Plan or
otherwise, is expressly permitted under the terms of the applicable Award
Agreement or by such Committee action to make such an election and the
Participant makes the election, the Participant shall notify the Committee of
such election within ten days of filing notice of the election with the Internal
Revenue Service (or any successor thereto) or other governmental authority, in
addition to any filing and notification required pursuant to regulations issued
under Section 83(b) of the Code or any other applicable provision.
(q)  Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code.  If any Participant shall make any disposition of
Shares delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, such
Participant shall notify the Company of such disposition within ten days of such
disposition.
(r)  Headings and Construction.  Headings are given to the Sections and
subsections of the Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.  Whenever the words
“include”, “includes” or “including” are used in the Plan, they shall be deemed
to be followed by the words “but not limited to”, and the word “or” shall not be
deemed to be exclusive.
SECTION 10.  Term of the Plan.  (a) Effective Date.  The Plan shall be effective
as of the date of its adoption by the Board and approval by the Company’s
stockholders.
(b)  Expiration Date.  No Award shall be granted under the Plan after the tenth
anniversary of the Approval Date under Section 10(a).  Unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted hereunder, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award, shall nevertheless continue
thereafter.






